Citation Nr: 1516502	
Decision Date: 04/16/15    Archive Date: 04/24/15

DOCKET NO.  11-07 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 40 percent from May 29, 2012 for left lower extremity sciatic neuropathy.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 2002 to March 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Winston -Salem Department of Veterans Affairs (VA) Regional Office (RO).

During the pendency of this appeal, the Veteran was scheduled to testify at a hearing before a Veterans Law Judge of the Board via a video conference in February 2014, however, the Veteran cancelled the hearing and has not requested to reschedule the hearing.  The Board therefore deems his video conference hearing request withdrawn.  See 38 C.F.R. § 20.704(e) (2014).

This matter was previously remanded in April 2014.  The Board finds substantial compliance with the requested development.  Stegall v. West, 11 Vet. App. 268 (1998).  In the April 2014 Board decision, the Board granted an initial 40 percent disability rating for left lower extremity sciatic neuropathy prior to May 29, 2012.  The Board remanded for a VA examination to assess the Veteran's current condition.  Therefore, the jurisdiction of this decision is focused only on the Veteran's condition since May 29, 2012.  Also, a total disability rating based on individual unemployability (TDIU) was granted in the Board's April 2014 decision.


FINDING OF FACT

Since May 29, 2012, the probative evidence of record demonstrates that there has not been severe incomplete paralysis with marked muscular atrophy or complete paralysis of the sciatic nerve.





CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 40 percent from May 29, 2012 for left lower extremity sciatic neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.124a, Diagnostic Code (DC) 8520 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are described in 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107 and 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and notify the claimant and his or her representative, if any, of what information and evidence not already provided, if any, is necessary to substantiate, or will assist in substantiating, each of the five elements of the claim including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).
In the present case, the Veteran's claims arise from his disagreement with the initial evaluation assigned following the grant of service connection.  Courts have held that, once service connection is granted, the claim is substantiated and additional notice is not required.  Thus any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4).  The Veteran's service treatment records as well as post-service VA and private treatment records have been obtained and considered.  The claims file also contains the Veteran's Social Security Administration (SSA) records, which have been considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  Therefore, the Board finds that VA has satisfied its duty to assist in obtaining all available records.

Additionally, the Veteran was afforded several VA examinations, including in November 2014 after the previous Board remand.  In this regard, the Board finds that the proffered opinion regarding the Veteran's service-connected condition was based on interviews with the Veteran, a review of the record, and a full examination.  Moreover, the examiner offered clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Hence, no further notice or assistance to the appellant is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II. Legal Criteria, Factual Background, and Analysis for 
Rating Left Lower Extremity Sciatic Neuropathy

A. Criteria of Disability Evaluations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  The pendency of the issue in this instance dates to May 29, 2012 as the Board has previously decided the time period prior to May 29, 2012.

B.  Rating for Sciatic Neuropathy

The Veteran's left lower extremity sciatic neuropathy is currently rated 40 percent disabling under DC 8520.  DC 8520 provides ratings for paralysis of the sciatic nerve.  DC 8520 indicates that mild incomplete paralysis is rated 10-percent disabling; moderate incomplete paralysis 20-percent disabling; moderately-severe incomplete paralysis 40-percent disabling; and severe incomplete paralysis, with marked muscular atrophy, 60-percent disabling.  Complete paralysis of the sciatic nerve, that is, where the foot dangles and drops, there is no active movement possible of muscles below the knee, flexion of the knee weakened or (very rarely) lost, is rated as 80-percent disabling.  38 C.F.R. § 4.124a.

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a.

These descriptive words "mild," "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.

C.  Analysis

A higher evaluation of 60 percent is not warranted unless the nerve damage is severe with marked muscular atrophy and 80 percent is not warranted unless there is complete paralysis of the sciatic nerve.  In the Veteran's VA Form 9 dated in September 2013, he indicated that his nerve damage was marked with "muscular atrophy" and has confined him to a wheelchair.

The Veteran underwent a VA examination in November 2014.  The examiner provided the following opinion: "No Evidence of Muscle Atrophy is found to support an increase to severe incomplete paralysis.  There is documented, reproducible and consistent left leg weakness noted for ankle dorsiflexion, ankle plantar flexion, and great toe extension.  Left leg sensorium is decreased in an S-1 distribution consistent with previous surgery and radiological studies.  Symmetrically decreased lower extremity reflexes noted without any pathologic reflexes.  The reported history combined with the current physical examination supports a contention of moderately severe incomplete paralysis of the sciatic, or S-1 Nerve.  The VBMS file, including the Veteran's [September 2013] statement was reviewed.  No new evidence is presented, save a claim of atrophy which is not supported by evidence on physical examination."

The Board also considered the added VA treatment records and the SSA records.  However, none of those treatment records or reports offers any evidence that the Veteran meets the criteria for a higher rating.

Although the Veteran has complained of severe pain, at no time was his left lower extremity sciatic neuropathy found to be severe by a treatment provider in any of the medical evidence of record and this disability was only classified as moderately severe in his November 2014 VA examination report.  Nor was muscle atrophy ever found during this period.  Therefore, a higher initial disability rating exceeding 40 percent is not warranted under DC 8520.

In deciding the claim, the Board has considered the Veteran's statements and reports of symptoms.  His statements describing his symptoms are considered to be competent evidence.  King v. Shinseki, 700 F .3d 1339 (Fed.Cir.2012); Layno v. Brown, 6 Vet. App. 465 (1994).  These statements, however, must be viewed in conjunction with the medical evidence as required by the rating criteria.  The Veteran is not competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's sciatic neuropathy has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination report and the clinical records) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.

III. Other Considerations

The Board has considered whether extraschedular consideration is warranted.  The discussion above reflects that the symptoms the Veteran complains of are contemplated by the applicable rating criteria.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

A total disability rating based on individual unemployability (TDIU) has already been granted in the Board's April 2014 decision.


ORDER

Entitlement to an initial disability rating in excess of 40 percent from May 29, 2012 for left lower extremity sciatic neuropathy is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


